MEMO ENDORSED

Case 7:18-cv-06155-NSR Document 9-1 Filed 07/24/19. Pagelof7

  

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK a la Slo re
we eee eee eee eee x LEO: 1f2 Fleer. |
Civil Action No.: | .
NORMA REID-LYNCH, 7:18-cv-06155-NSR
Plaintiff, CONFIDENTIALITY
AGREEMENT
-against- TT
Roman, Jd.
COSTCO WHOLESALE CORPORATION, Smith, M.d.
Defendant.
ee meee mee ere te ete tee, xX

IT IS HEREBY STIPULATED AND AGREED, by the undersigned
attorneys for the respective parties, that with regard to
material disclosed in the course of the above-captioned lawsuit
(“Lawsuit”) which constitute or contain medical information,
trade secrets or other confidential research, development, or
commercial information of the parties (“Confidential Material”),
the following procedures shall govern:

1. This Order is meant to encompass all forms of
disclosure which may contain Confidential Material, including any
medical record, document, pleading, exhibit, declaration,
affidavit, deposition, transcript, inspection, documents
containing proprietary information and all other tangible items.

2. The parties may designate any Confidential Material
produced or filed in this lawsuit, as confidential and subject to
the terms of this Order by making such materials “Confidential”.
If any material has multiple pages, this designation need only be

placed on the first page of such material. Any material

 

 
Case 7:18-cv-06155-NSR Document 9-1 Filed 07/24/19 Page 2 of 7

designated as “Confidential” shall not be disclosed to any person
or entity, except to the parties, counsel for the respective
parties, and expert witnesses assisting counsel in this Lawsuit,
and the Court.

3. Any material designated as confidential pursuant to
above shall be used solely for the purposes of this Lawsuit and
for no other purposes.

4, The parties and counsel for the respective parties
(including legal assistants and other personnel) are deemed to be
bound by this Confidentiality Agreement.

5. Only counsel of record in this Lawsuit shall be
permitted to disseminate Confidential Material within the context
of this lawsuit.

6. If additional persons become parties to this lawsuit,
they shall not have access to any Confidential Material until
they execute their written agreement to be bound by the terms of
this Order.

7. In the event that any question is asked at a deposition
that calls for the disclosure of Confidential Material, the
witness shall answer such question (unless otherwise instructed
not to do so on the grounds of privilege) provided that the only
person in attendance at the deposition are persons who are
qualified to receive such information pursuant to this Order.
Deposition testimony may be designated as confidential following

the testimony having been given provided that: (1) such testimony

 
Case 7:18-cv-06155-NSR Document 9-1 Filed 07/24/19 Page 3 of 7

ig identified and designated on the record at the deposition, or
(2) non-designating counsel is notified of the designation in
writing within thirty days after receipt by the designating party
of the respective deposition transcript. All deposition
transcripts in their entirety shall be treated in the interim as
“Confidential” pursuant to paragraph 2 above. When Confidential
Material is incorporated in a deposition transcript, the party
designating such information confidential shall make arrangements
with the court reporter not to disclose any information except in
accordance with the terms of this Order.

8. If a deponent refuses to execute a Confidentiality
Agreement, disclosure of Confidential Material during the
deposition shall not constitute a waiver of confidentiality.

9. With respect to any communications to the Court
including any pleadings, motions or other papers, all documents
containing Confidential Material shall be communicated to the
Court in a sealed envelope or other appropriate sealed container
on which shall be written the caption of this Lawsuit, an
indication of the nature of the contents of the sealed envelope
or container, and the words “CONFIDENTIAL INFORMATION SUBJECT TO
PROTECTIVE ORDER”. All communications shall indicate clearly
which portions are designated to be “Confidential”. Any
communications containing Confidential Material shall be returned
to the submitting party upon termination of this Lawsuit (whether

by dismissal or final judgment).

 
Case 7:18-cv-06155-NSR Document 9-1 Filed 07/24/19 Page 4 of 7

10. An application to seal records/documents will be made
to the assigned District Judge or the assigned Magistrate Judge,
if appropriate.

11, If a non-designating party is subpoenaed or ordered to
produce Confidential Material by another court or administrative
agency, such party shall promptly notify the designating party of
the pending subpoena or Order and shall not produce and
Confidential Material until the designating party has had
reasonable time to object or otherwise take appropriate steps to
protect such Confidential Material.

12. If a party believes that any Confidential Material does
not contain confidential information, it may contest the
applicability of this Order to such information by notifying the
designating party’s counsel in writing and identify the
information contested. The parties shall have thirty days after
guch notice to meet and confer and attempt to resolve the issue.
If the dispute is not resolved within such period, the party
seeking the protection shall have thirty days in which to make a
motion for a protective order with respect to contested
information. Information that is subject to a dispute as to
whether it is properly designated shall be treated as designated
in accordance with the provisions of this Order until the Court
issues a ruling.

13. Inadvertent failure to designate any material

“Confidential” shall not constitute a waiver of an otherwise

 
Case 7:18-cv-06155-NSR Document 9-1 Filed 07/24/19 Page 5 of 7

valid claim of confidentiality pursuant to this Order, so long as
a claim of confidentiality is asserted within fifteen days after
discovery of the inadvertent failure. At such time, arrangements
shall be made by the parties to designate the material
“Confidential” in accordance with this Order.

14. Other than counsel for the parties herein, prior to any
individual viewing documents deemed confidential, each individual
must execute the form annexed hereto as Exhibit A,

15. This Agreement shall be without prejudice to the right
of any party to oppose production of any information or object to
its admissibility into evidence.

16. When any counsel of record in this Lawsuit or any
attorney who has executed a Confidentiality Agreement becomes
aware of any violation of this Order, or of facts constituting
good cause to believe that a violation of this Agreement may have
occurred, such attorney shall report that there may have been a
violation of this Agreement to the Court and all counsel of
record.

17, After the termination of this Lawsuit, the provisions
of this Agreement shall continue to be binding and this Court
shall retain jurisdiction over the parties and any other person
who has access to documents and information produced pursuant to
this Agreement for the sole purpose of enforcement of its
provision.

Dated: Hauppauge, New York
July 11, 2019

 
Case 7:18-cv-06155-NSR Document 9-1 Filed 07/24/19 Page 6 of 7

Jul. 18. 2019 4:30PM

DELLA

SINE foe

\W/Al FER Cracer Ey
Attorneya for Plaintiff
NORMA REID-LYNCH

Office & BP. 0. Addregs:
981 Allerton Avenue

Bronx, New York 10469
(718) 405-1500

519016

SO ORDERED:

 

Welsean S. Ronan, 0-$.d.5.

No. 5954 P.

SIMMONS SANNACE DELUCA, LLP

Allison C. Leibowita
Attorneys for Defendant
COSTCO WHOLESALE CORPORATION
Office & P.O, Address:

43 Corporate Drive
Hauppauge, New York 11788-2048
(631) 873-4868

Dated lan. 28 207°
Write P lams, sy

3

 
Case 7:18-cv-06155-NSR Document 9-1 Filed 07/24/19 Page 7 of 7
Jul, 18.2019 4:30PM No. 5954 =P, 2

EXHIBIT A
I have been informed by counsel that certain documents or

information to be disclosed to me in connection with the matter

entitled: Norma Reid ~Lyf neh V. Costeabsholesale Oey have been
C

 

designated as confidential. I have been informed that any such
documents or information labeled “CONFIDENTIAL” are confidential
by Order of the Court.

I hereby agree that I will not disclose any information
contained in such documents to any other person. I further agree
not to use any such information for any purpose other than this

litigation.

J aly re A019 DATED:

 

Signed in nh Creek Li 7p :

Holla
lam la ( AMA AA

tacorney) Wal tea Cr acc. fey (att \

 

 
